DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.

Status
Applicant’s reply dated 05 October 2022 to the previous Office action dated 05 July 2022 is acknowledged. Pursuant to amendments therein, claims 1-4, 6-7, and 9-21 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is maintained as set forth herein.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 1-4 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2021.
	Claims 6-7, 9-13, and 18-21 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites Markush group alternatives for the keratolytic, but claim 6 from which claim 7 depends specifies the keratolytic as comprising urea, and thus claim 7 fails to include all the limitations of claim 6 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-13, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 2007/0292355 A1; published 20 December 2007; of record).
Tamarkin et al. discloses an augmented anti-infective foamable composition comprising an therapeutically effective concentration of an anti-infective agent and an augmenting agent that is a keratolytic agent (claim 1) wherein the composition further comprises polyethylene glycol and propylene glycol (claim 8) wherein the augmenting agent is an alpha-hydroxy acid, acitretin, adapalene, azelaic acid, urea, isotretinoin, retinoid, salicylic acid, or tazarotene (claim 12) wherein the augmenting agent may include at least two keratolytic agents (claim 13) wherein the anti-infective agent may be an antibiotic peptide such as tyrothricin (paragraphs [0016], [0216], [0217], [0227]) wherein the composition is administered to skin and includes a therapeutically effective concentration of anti-infection agent (paragraph [0065]) wherein a kit may comprise a first anti-infection composition containing a therapeutically effective concentration of an anti-infection agent and an augmenting agent comprising a keratolytic agent in a container and a second anti-infection composition containing a therapeutically effective concentration of an anti-infection agent and an augmenting agent comprising a keratolytic agent in another container (claim 52) wherein examples disclose 1-2 wt% anti-infective agent (Examples 1-19) wherein examples disclose 10 wt% urea (Example 1) wherein keratolytic agents help remove part of the keratin layer (paragraph [0016]).
Although Tamarkin et al. does not disclose an example using tyrothricin as the anti-infective agent therein, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use tyrothricin as the anti-infective agent in the composition of Tamarkin et al. as discussed above, as well as to use keratolytic agent urea as the augmenting agent in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Although Tamarkin et al. discloses examples with 1-2 wt% anti-infective agent, Tamarkin et al. does not disclose 0.01-0.5 wt% tyrothricin as anti-infective agent.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the anti-infective efficacy of the composition of Tamarkin et al. as discussed above by varying the concentration of tyrothricin anti-infective agent therein through routine experimentation per MPEP 2144.05(II), such as decreasing the concentration of tyrothricin therein to use a minimum amount thereof while still maintaining sufficient anti-infective efficacy, with a reasonable expectation of success.  See also Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").
Regarding the claimed recitation of “for treatment and/or prophylaxis of human body odor”, such is a statement of use that requires no structure/elements in addition to those already recited.
Regarding claim 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use two keratolytic agents such as urea and alpha-hydroxy acid in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use keratolytic agent urea in a concentration of 10 wt% as the augmenting agent in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to include polyethylene glycol and/or propylene glycol in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 11, the composition of Tamarkin et al. as discussed above is a foam and a spray.
Regarding claim 12, the claimed recitation of “for use in the treatment and/or prophylaxis of human body odor, wherein the body odor preferably emanates from the foot and/or from the armpit and/or an intertriginous region”, such is a statement of use that requires no structure/elements in addition to those already recited.
Regarding claim 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to make a kit comprising a first anti-infection composition containing a therapeutically effective concentration of an anti-infection agent of tyrothricin and an augmenting agent comprising a keratolytic agent in a container and a second anti-infection composition containing a therapeutically effective concentration of an anti-infection agent and an augmenting agent comprising 10 wt% (i.e., a keratolytically effective amount) urea keratolytic agent in another container, as discussed above, with a reasonable expectation of success.
Regarding claims 18-20, see the discussion above with respect to the amount of tyrothricin, and it is also noted that keratolytic agent urea in a concentration of 10 wt% is a keratolytically effective amount.
Regarding claim 21, the anti-infective agent tyrothricin in a therapeutically effective concentration of Tamarkin et al. as discussed above is an antimicrobially effective amount and the 10 wt% urea is a keratolytically effective amount, as discussed above, and thus such amount is necessarily effective for treatment and/or prophylaxis of human body odor, given that such composition of Tamarkin et al. kills/reduces microbes and removes part of the keratin layer, both of which treat human body odor.

Response to Arguments
Applicant's arguments filed 05 October 2022 regarding the obviousness rejection have been fully considered but they are not persuasive.
Applicant argues that the rejection is premised on the assumption that all anti-infective agents behave similarly, and the selection of anti-infective agent and dosing is not obvious (remarks pages 5-8).
In response, the selection of tyrothricin would have been obvious because Tamarkin et al. teaches tyrothricin as an anti-infective agent as discussed in the rejection.  See, e.g., Ex parte Goldenberg, USPTO, PTAB Final Decision, Appeal 2012-010408, 2015 BL 237308, Application 11/104,594, *15-*16 (“the laundry list argument is unpersuasive because the instant rejection is for obviousness and Arkley notes that ‘picking and choosing may be entirely proper in the making of a 103, obviousness rejection.’”)(quoting In re Arkley, 455 F.2d 586, 587 (CCPA 1972)); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 10 USPQ2d 1843, 1845-47 (Fed. Cir. 1989) (finding a specific combination of a particular guanidine and a particular diuretic obvious based on prior art disclosing more than 1200 possible combinations of guanidines and diuretics; noting “[t]hat the [prior art] “discloses a multitude of effective combinations does not render any particular formulation less obvious”; and stating that “’absolute predictability of success’ is not the criterion; ‘[f]or obviousness under § 103, all that is required is a reasonable expectation of success”).
Regarding the claimed concentration of tyrothricin, Tamarkin et al. teaches that the anti-infective agent is in a therapeutically effective concentration, and as discussed above it would have been obvious to optimize the anti-infective efficacy of the composition of Tamarkin et al. as discussed above by varying the concentration of tyrothricin anti-infective agent therein through routine experimentation per MPEP 2144.05(II), particularly given that the concentration of an active agent used for treatment of patients is a result effective variable, and that determination of concentration thereof is a matter of routine optimization as discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617